Title: To James Madison from Thomas Leiper, 15 February 1809
From: Leiper, Thomas
To: Madison, James



Dear Sir
Philada. Febry. 15th. 1809

Doctor Samuel Betton informs me that business of a very particular nature obliges him to sail to the Island of Jamaica in 5 or 6 weeks from this time but that he goes with a full determination to return to Philadelphia (where he leaves his property and Two Sons) as soon as he can finish his business he goes upon which I understand is to take possession of an Estate transferrd to him by his Uncle worth 5000£ Sterling Pr Annum  Doctor Betton is a Naturalized Citizen of the United States and has resided in this State 18 Years  He has been uniform in his republican principles and I believe warmly Attached to the interest & honor of the United States.  The Doctor informs me that he has wrote to his friend Dr. Say member from this city to obtain the Commission which the late Hugh Lennox had in the Island of Jamaica or any other commission which the executive of the United States of America may at this particular Crisis might think proper to issue for that Island.  I wrote you a few days ago  I am some what better pleased with Congress than I was then.  But clear I am if we are obliged to go to War we should single out our enemy and that should be Britain and in the mean time inforce the embargo if it should ever come to the point of the Bayonet for remember the Law is our Sovriegn and when that is dispenced with their is an end to all government  With much respect and esteem Yours very sincerely

Thomas Leiper

